Citation Nr: 0928009	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-21 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for hair loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from January 1943 to December 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied the above claims.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A left knee disability is not manifested as a result of 
the Veteran's period of active service and was not manifested 
to a compensable degree within any applicable presumptive 
period.

2.  Hair loss is not manifested as a result of the Veteran's 
period of active service  and was not manifested to a 
compensable degree within any applicable presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The criteria for entitlement to service connection for 
hair loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2004, July 2004, and August 2005, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, because the service 
connection claims are  being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Board notes that the Veteran's 
service treatment records, along with VA and private 
outpatient treatment records, have been obtained.  He has 
been provided a VA examination with regard to the issue of 
service connection for a left knee disability.

As to the issue of service connection for hair loss, as will 
be discussed below, the claim is being denied on the basis 
that no competent medical evidence has been submitted which 
links any such current disability to the Veteran's active 
service.  In this circumstance, there is no duty on the part 
of VA to provide a medical examination, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the Veteran under the VCAA, does not contain competent 
evidence to suggest that the Veteran has hair loss that is 
related to his active service.  Given these matters of 
record, there is no competent evidence that "the disability 
or symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  Id.  In sum, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled and no further action is necessary under 
the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Left knee disability

The Veteran asserts that he has a left knee disability that 
was first manifested during his period of active service.  

A review of his service treatment records reveals that a 
Report of Physical Examination and Induction dated in January 
1943 shows that there were no musculoskeletal defects noted.  
The medical officer certified that the Veteran was physically 
qualified for general military service.

A service treatment record dated in October 1945 shows that 
reported a painful left thigh following being tackled while 
playing football.  Physical examination was essentially 
negative except for markedly swollen and painful thigh.  
There was no obvious bone injury.  It was presumed to be a 
muscular, vascular injury.  The diagnosis was contusion to 
the left thigh.  The Veteran was discharged to light duty.

A service treatment record dated in November 1945 shows that 
the Veteran reported having a painful left knee.  He referred 
to the football injury from the preceding month and indicated 
that he had been doing well until he was awakened by pain and 
swelling in the left knee that morning.  Physical examination 
was essentially negative except for slight tenderness and 
swelling in the lateral aspect of the left patella.  The 
diagnosis was acute arthritis of the left knee.  Follow-up 
treatment over the course of the ensuing two weeks revealed 
that the symptoms had improved considerably, there was no 
limitation of motion, and the knee was negative of symptoms.  
The Veteran was discharged to duty.

A separation report of physical examination dated in October 
1946 shows that the Veteran was said to have had a history of 
osteomyelitis of the left femur in 1934.  Physical 
examination of the extremities was normal.

Subsequent to service, private outpatient treatment records 
from D. Z., M.D., dated from May 1995 to December 1997, shows 
that the Veteran was treated intermittently for symptoms 
associated with bilateral knee pain.  X-rays revealed 
narrowing of the medial compartment joint, bilaterally.  
Total arthroplasty was performed in September 1996 for end 
stage osteoarthritis.

VA outpatient treatment records dated from December 1999 to 
June 2004 show intermittent treatment for symptoms associated 
with bilateral knee pain.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
January 2006, the Veteran indicated that he had not had a 
knee injury in 1934 as indicated in his separation 
examination report, but that it had happened in 1943 during 
his period of active service.  He added that the 1943 injury 
was aggravated later in service in 1945.

A VA examination report dated in January 2007 shows that the 
Veteran's claims file was reviewed by the examiner following 
examination of the Veteran.  The examiner noted a history as 
set forth above.  The Veteran described that he injured his 
left knee while stationed in San Diego during service.  He 
was treated in a clinic, but was unable to remember the 
specific treatment.  He added that following discharge, he 
was found to have osteoarthritis of the knees, with a 
bilateral knee replacement performed in 1996.  The diagnosis 
was left femur: total left knee replacement with a 
prosthesis; and left knee: status post left knee replacement.  
The assessment was left total knee arthroplasty.

In his opinion, the examiner indicated that the Veteran did 
have documentation of left knee "arthritis" (110145).  
However, there was no documentation of radiologic 
confirmation.  Approximately 51 years later, the Veteran had 
a bilateral total knee replacement.  There were no medical 
records which documented treatment during this interim.  The 
examiner concluded that it was likely that if the Veteran had 
a significant injury while in service, he would have had a 
total knee replacement (or other orthopedic procedures or 
treatment) many years earlier.  It was less likely as not 
that the Veteran's current left knee disability was related 
to his previous military service.  There was also 
documentation of osteomyelitis while in the service, but 
there are no residual changes to his femur.

Having carefully considered the evidence of record, the Board 
finds that the preponderance of the evidence has failed to 
demonstrate that the Veteran has a current left knee 
disability that is etiologically related to his period of 
active service. 

Initially, the Board finds that although the Veteran's 
October 1946 separation examination report shows that he had 
a history of osteomyelitis of the left femur in 1934, his 
January 1943 induction examination report shows that there 
were no musculoskeletal defects noted at entrance into 
service, and the medical officer certified that the Veteran 
was physically qualified for general military service.  While 
such findings may suggest a past medical history, they are 
not indicative of a pre-existing left knee disability at the 
time he entered active service.  38 C.F.R. § 3.304(b) (2008).  
As such, the Veteran is presumed to have entered service in 
sound condition.  38 U.S.C.A. § 1111, 1132; Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).

Having found that the Veteran was in sound physical condition 
at the time he entered service, the Board's inquiry must 
ascertain whether he incurred a left knee disability as a 
result of any incident of such service.

While service treatment records dated in November 1945 show 
that the Veteran was treated for a painful left knee during 
which diagnosis of acute arthritis of the left knee was made, 
the Board finds that this was acute and transitory as the 
follow-up treatment showed that symptoms had improved 
considerably, there was no limitation of motion, and the knee 
was negative of symptoms within two weeks.  In this regard, 
the October 1946 separation examination report showed that 
physical examination of the extremities was normal.

The Veteran's separation physical examination report is 
highly probative as to his condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining his then-physical condition, 
as opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The October 1946 separation examination report is 
entirely negative for any symptoms associated with the left 
knee and weighs heavily against the claim.  

Additionally, there is no indication of treatment for 
reported symptoms associated with a left knee disability 
until May 1995, which is more than 49 years following 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board finds probative the January 2007 opinion of the VA 
examiner that stated that it was likely that if the Veteran 
had a significant injury while in service, he would have had 
a total knee replacement (or other orthopedic procedures or 
treatment) many years earlier, and that it was less likely as 
not that his current left knee disability was related to 
service.  This opinion is considered probative as it was 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, 
the Veteran has not provided any competent medical evidence 
to rebut the opinion against the claim or otherwise diminish 
its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995).

Although the Veteran was treated for a left knee injury in 
service, and he currently has a left knee disability, there 
is no evidence of continuity of symptomatology after such 
period of active service, or competent medical evidence 
associating the current diagnosis to service.  See Hickson, 
12 Vet. App. at 253.

Further, while there is a diagnosis of left knee arthritis 
made during the Veteran's period of active service, this does 
not appear to be based upon confirmed radiological testing.  
There is no indication of left knee arthritis at separation 
from service, and there is no diagnosis of arthritis of the 
left knee which had become manifested to a compensable degree 
during the first year following his separation from service.  
For the Veteran's left knee to have been rated at 10 percent 
disabling for arthritis, flexion would have had to be limited 
to 45 degree or extension would have had to be limited to 10 
degrees.  The service treatment records in November 1945 show 
that the Veteran had no limitation of motion, and there are 
no records to suggest any arthritis or limitation of motion 
within one year following separation from service.  
Accordingly, entitlement to service connection on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).

In view of the lengthy period following service without 
treatment, there is no continuity of symptomatology, and this 
weighs against the Veteran's claim.  The Board recognizes the 
Veteran's contentions that he has had a left knee disability 
since active service.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of a left knee disability, his opinion is outweighed by the 
competent medical evidence.  Assuming without conceding that 
the Veteran injured his left knee in service as claimed, the 
absence of post-service treatment records until May 1995 
outweighs the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that his current 
left knee disability is related to active service is not 
competent.  There is no indication that the Veteran possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's current left knee disability 
was related to his period of active service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2008); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left knee disability.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.

Hair loss

The Veteran asserts that he has a disability manifested by 
hair loss that is the result of exposure to radiation during 
his period of active service.  He has indicated that while 
serving on board the U.S.S. Albemarle from April 1946 to July 
1946, his company participated in Operation Crossroads.  He 
added that his ship participated in Atom Bomb Tests Able and 
Baker during which he viewed the explosion and served in the 
nuclear fallout area for a period of 24 days thereafter.  He 
reported that his hair began falling out soon thereafter and 
has continued ever since.

A lay statement from a friend of the Veteran dated in January 
2005 shows that the Veteran was remembered to have reported 
participation in atom bomb testing, and that his hair had 
started falling out by the time he had returned to the United 
States.

A lay statement from the Veteran's sister, also dated in 
January 2005, shows that the Veteran's hair was said to have 
started falling out and thinning upon his return from 
service.

At the outset, the Board has considered whether presumptive 
service connection is warranted in the instant case.  
Specifically, the provisions for consideration are under 38 
C.F.R. § 3.309(d), concerning radiation-exposed Veterans.

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(i),(ii) (2008).

The term "onsite participation" is defined to mean (a) During 
the official operation period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test; (b) 
During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
CROSSROADS.  38 C.F.R. § 3.309(d)(3)(iv).

For tests conducted by the United States, the term 
"operational period" means, for Operation CROSSROADS, the 
period July 1, 1946, through August 31, 1946.  38 C.F.R. § 
3.309(d)(3)(v)(B).

In the present case, a letter from the Department of the Navy 
dated in December 2004 shows that there was no report of 
occupational radiation exposure pertaining to the Veteran at 
the Naval Dosimetry Center.

Nevertheless, even assuming, without conceding, that the 
Veteran participated in a radiation-risk activity during 
service, this finding would only enable an allowance of 
presumptive service connection for the diseases listed at 38 
C.F.R. § 3.309(d)(2). Such diseases include leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Hair loss is not a disability for which a grant of 
presumptive service connection based on radiation exposure is 
permissible.

Having ruled out presumptive service connection under 38 
C.F.R. § 3.309(d) in the present case, the Board will now 
address the potentially applicable provisions of 38 C.F.R. § 
3.311.  Specifically, where a claimant does not qualify as a 
"radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) 
and/or does not suffer from one the presumptive conditions 
listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still 
benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service.

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that colon cancer become manifest 5 years or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

The Veteran's claimed hair loss is not among the diseases 
characterized as "radiogenic" under 38 C.F.R. § 
3.311(b)(2)(i)-(xxiv).  Therefore, the special development 
procedures outlined under 38 C.F.R. § 3.311 do not apply in 
the present case.  Thus, only direct service connection under 
38 C.F.R. § 3.303 remains for consideration.

The Veteran's service treatment records are completely 
negative of hair loss during his period of active service.  
The Veteran's October 1946 separation examination report is 
entirely negative for any symptoms associated with hair loss 
and weighs heavily against the claim.  See Rucker, 10 Vet. 
App. at 73.  There is no indication of treatment for the 
reported hair loss, and only the statements of the Veteran, 
along with the January 2005 lay statements, suggest that he 
has experienced hair loss.  The Veteran first reported hair 
loss in his June 2004 claim, which is more than 61 years 
following separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  See Maxson, 230 F.3d at 1333.

There is no competent medical evidence of record that the 
Veteran was treated for hair loss during service; there are 
no post-service medical treatment records of a disability 
manifested by hair loss; and there is no competent medical 
evidence associating any current hair loss disability to 
service.  See Hickson, 12 Vet. App. at 253.

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the absence of any 
inservice and post-service treatment, along with the absence 
of any current diagnosis of a disability manifested by hair 
loss, outweighs the Veteran's contentions.

While the Board is sympathetic to the Veteran's claim, and 
while he and those providing lay statements are certainly 
competent to describe that which they witnessed or 
experienced, any such contentions are not competent.  There 
is no indication that either possess the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

Moreover, contrary to the Veteran's contentions, given the 
absence of a diagnosis of a current disability manifested by 
hair loss, there can be no valid claim.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran has a current disability 
manifested by hair loss that was related to his period of 
active service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2008); 
Obert, 5 Vet. App. at 33.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hair loss.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for a left knee disability is denied.

Service connection for hair loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


